UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Criminal Action No. 95-46-02 (RCL)
v.

KOBI L. MOWATT,
Defendant.

\_/\/@\a\/~/\/\/

MEMORANDUM AND ORDER

Before the Court are defendant Kobi L. Mowatt’s Motion [531] for Modification of 'l`erm
of Imprisonment Pursuant to l8 U.S.C. § 3582(c)(2); U.S.S.G. Amendment 706; Motion [532]
for Modiflcation of Term of Imprisonment Pursuant to 18 U.S.C. § 3582(c)(2); U.S.S.G.
Amendment 591; Motion [533] for Modification of Term of Imprisonment Pursuant to 18 U.S.C.
§ 3582(¢)(2); U.S.S.G. Amendment 505; and Motion [534] to Hold Motion in Abeyance, Upon
consideration of the motions, the govemment’s opposition thereto [538, 539], applicable law,
and the record, the motions will be DENIED.
I. FACTUAL AND PROCEDURAL BACKGROUND

On October l7, l996, the defendant pleaded guilty to one count of Conspiracy to
Participate in a Racketeer Influenced Corrupt Organization. He did so pursuant to a plea
agreement under Federal Rule of Criminal Procedure ll(e)(l)(C).' In the agreement, the
defendant and the United States agreed to a 420-month tenn of imprisonment, to be followed by
a five-year tenn of supervised release. The agreement states that the agreed sentence was
determined in accordance with the then applicable sentencing guidelines.

The defendant cites three amendments to the sentencing guidelines: (l) Amendment 505,

l Rule ll(e)(l)(C) has since been renumbered as Rule ll(c)(l)(C). As such, subsequent references in this Order
will refer to Rule 1 l(c)(l)(C).

effective November 1, 1994, which lowered the highest base offense level in Section 2Dl.l(c)
from Level 40 to Level 38; (2) Amendment 591, effective November 1, 2000, which modified
the rules for determining the guidelines applicable to the offense conduct; and (3) Amendment
706, effective November l, 2007, which lowered the base offense level for crack cocaine
offenses. All three amendments are enumerated in Section 1Bl.l0(c) of the guidelines. If an
enumerated amendment lowers the guideline range applicable to a defendant, a court may reduce
that defendant’s sentence under 18 U.S.C. § 3582(0)(2).

Accordingly, the defendant has filed motions for sentence reduction. He further asks the
Court to hold in abeyance his motion based on Amendment 706 pending enactment of the Fair
Sentencing Act of 2010. Because the defendant’s requests for sentence reduction are contrary to
18 U.S.C. § 3582(0)(2), the sentencing guidelines, and applicable case law, his motions will be
denied. Further, because the defendant is not entitled to relief under 18 U.S.C. § 3582(€)(2), his
Motion to Hold Motion in Abeyance will be denied.

II. ANALYSIS

A. M0ti0ns Pursuant to 18 U.S.C. § 3582(c)(2)

18 U.S.C. § 3582(0)(2) provides that a defendant may make a motion to reduce his
sentence if he was sentenced to a term of imprisonment based on a sentencing range that has
subsequently been lowered by the United States Sentencing Commission. Section 1B1.10 of the
guidelines states that a court may reduce a defendant’s sentence only as provided by Section
3582(0)(2). In other words, the guidelines do not confer on defendants additional avenues for
challenging a sentence.

Mowatt cannot avail himself of Section 3582(0)(2) because his sentence was not "based

on a sentencing range" set by the Sentencing Commission. Rather, his sentence rested on an

express stipulation in a plea agreement entered under Rule ll(c)(l)(C). The plea agreement
makes no indication that Mowatt’s 420-month term of imprisonment was dependent upon on a
guideline sentencing range.

The circuits to have considered this question have concluded that a defendant whose
sentence is based on the term of imprisonment set forth in a plea agreement is ineligible for relief
under Section 3582(0)(2). See, e.g., United States v. Rivera-Martinez, 607 F.3d 283, 287 (lst.
Cir. 2010) ("Absent an express statement in the plea agreement making the sentence dependent
upon a guideline calculation, a sentence imposed pursuant to a C-type plea agreement is based on
the agreement itself, not on the guidelines"); United States v. Main, 579 F.3d 200, 203 (2nd Cir.
2009) (holding that a defendant was ineligible for Section 3582(0)(2) relief because his sentence
was "based on" a Rule ll(c)(l)(C) agreement, not on a guidelines range), cert. denied, 130 S.Ct.
1106 (2010); United States v. Sanchez, 562 F.3d 275, 277-79 (3rd Cir. 2009), cert. deniea', 130
S.Ct 1053 (2010); United States v. Peveler, 359 F.3d 369, 379 (6th Cir. 2004); United States v.
Ray, 598 F.3d 407, 411 (7th Cir. 2010); United States v. Williams, 598 F.3d 963, 965 (8th Cir.
2010); United States v. Trujeque, 100 F.3d 869, 871 (10th Cir. 1996). This Court finds this
position persuasive, and thus concludes that Mowatt is ineligible for relief under Section
3582(0)(2). Therefore, the motions for sentence reduction will be denied.

B. Motion to Hold Motion in Abeyance

Mowatt asks the Court to hold in abeyance his motion based on Amendment 706 pending
enactment of the Fair Sentencing Act of 2010. When the act becomes law, the Sentencing
Commission may further amend the sentencing guidelines. As discussed above, however,
Mowatt is not entitled to relief under Section 3582(0)(2), nor will he be entitled to such relief if

the Sentencing Commission amends the guidelines. Accordingly, the motion will be denied.

III. CONCLUSION AND ORDER

Because the defendant’s sentence was based on a Federal Rule of Criminal Procedure
ll(c)(l)(C) agreement, rather than on the sentencing guidelines, this Court has no power to
modify his sentence under 18 U.S.C. § 3582(0)(2). Because the defendant is ineligible for relief
under 18 U.S.C. § 3582(0)(2), it is unnecessary to hold his motion in abeyance pending
enactment of the Fair Sentencing Act. Accordingly, it is hereby

ORDERED that defendant’s motions are DENIED.

so oRDERED this 50 farley er september 2010.

zero %ML¢/b%.

RoYCE c. LAMBERTH
Chief Judge
United States District Court